       Case 8-20-72381-reg            Doc 65       Filed 01/13/21   Entered 01/13/21 16:02:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                                  Chapter 7

SLAVA SHAPIRO, D.D.S., M.D., P.C.,                                      Case No.: 20-72381-reg

                                        Debtor.
---------------------------------------------------------x
                     ORDER APPROVING AND AUTHORIZING TRUSTEE
                               TO MAKE AN INTERIM PAYMENT TO
                                           TOTALTECH REPAIR

         UPON the application (the “Application”) of Richard L. Stern, trustee (the “Trustee”), by

and through his counsel, Rosen & Kantrow, PLLC, seeking the entry of an Order, awarding, on an

interim basis, compensation to Totaltech Repair, the Trustee’s Court authorized computer

consultant, and the matter having come on for a hearing before the Court on appropriate notice on

January 11, 2021; and the Trustee having appeared by Fred S. Kantrow, one of his attorneys; and

there being no opposition to the relief sought in the Application, or said opposition having been

withdrawn or otherwise overruled; and the Court, upon a review of the record and upon due

deliberation having determined that the relief sought is appropriate and should be granted; it is

hereby

         ORDERED that Totaltech Repair be and hereby is, awarded the sum of $670.22 as and

for compensation, on an interim basis, for services performed for and on behalf of the Trustee and

the estate; and it is further

         ORDERED that nothing contained in this Interim Order shall preclude Totaltech Repair

from seeking additional compensation in the event that it continues to provide additional services

to the Trustee and the estate; and it is further

         ORDERED that Totaltech Repair, by and through the Trustee, shall seek approval, on a
      Case 8-20-72381-reg       Doc 65   Filed 01/13/21   Entered 01/13/21 16:02:46




final basis, of the award of compensation granted herein at the conclusion of the Trustee’s

administration of the estate.




                                                          ____________________________
 Dated: Central Islip, New York                                Robert E. Grossman
        January 13, 2021                                  United States Bankruptcy Judge
